 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION
10
11
     DENEEN RENE CASILLAS,           )             CASE NO.: EDCV17-00701-FFM
12                                   )
                      Plaintiff,     )             [PROPOSED] ORDER AWARDING
13                                   )             EAJA FEES
                 v.                  )
14                                   )
     NANCY A. BERRYHILL, Acting      )
15   Commissioner of Social Security )
     Administration,                 )
16                                   )
                      Defendant.     )
17   ______________________________ )
18
           Based upon the parties’ Stipulation for Award and Payment of Equal Access
19
     to Justice Act (EAJA) Fees (“Stipulation”),
20
           IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21
     Equal Access to Justice Act, (“EAJA”) in the amount of TWO THOUSAND
22
     SEVEN HUNDRED EIGHT DOLLARS and 31/cents ($2,708.31), as authorized
23
     by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
24
25
     DATED: December 11, 2018               /s/ Frederick F. Mumm
26                                   HONORABLE FREDERICK F. MUMM
                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                              1
